   Case 2:21-cv-00458-MHT-SRW Document 10 Filed 07/23/21 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MICHAEL DARREN COLLINS,              )
                                     )
     Plaintiff,                      )
                                     )         CIVIL ACTION NO.
     v.                              )           2:21cv458-MHT
                                     )                (WO)
WARDEN JACKSON, et al.,              )
                                     )
     Defendants.                     )

                                   ORDER

    It    is     ORDERED      that       plaintiff   Michael    Darren

Collins’s      motion   for    a     temporary   restraining      order

(Doc. 8) is denied.        This case is referred back to the

United States Magistrate Judge for further appropriate

proceedings.

    DONE, this the 23rd day of July, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
